UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

DENISE R. PEREZ,

                       Plaintiff,                             1:17-cv-00069-MAT
          -v-                                                 DECISION AND ORDER

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                  Defendant.
____________________________________


INTRODUCTION

     Denise     R.    Perez   (“Plaintiff”),          represented       by   counsel,

brings this action under Titles II and XVI of the Social Security

Act (“the Act”), seeking review of the final decision of the

Acting Commissioner of Social Security (“the Commissioner” or

“Defendant”) denying her applications for Disability Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”). The

Court has jurisdiction over the matter pursuant to 42 U.S.C.

§§ 405(g), 1383(c). Presently before the Court are the parties’

competing   motions     for   judgment        on    the    pleadings    pursuant    to

Rule 12(c) of the Federal Rules of Civil Procedure. For the

reasons   set   forth    below,     Plaintiff’s           motion   is   denied,    and

Defendant’s motion is granted.

PROCEDURAL BACKGROUND

     On     October      7,    2013,      Plaintiff           protectively      filed

applications     for    DIB   and      SSI,        alleging    disability     as    of
September          1,     2012,     due     to    morbid        obesity,    osteoarthritis,

degenerative             discs,     herniated          discs,     right     and    left     knee

problems, plantar fasciitis in both feet, asthma, anxiety, and

panic attacks. Administrative Transcript (“T.”) 87-88. The claims

were     initially         denied     on        January    2,     2014.     T.    116-27.    At

Plaintiff’s request, a hearing was conducted on November 30,

2015, in Buffalo, New York by administrative law judge (“ALJ”)

Stephen      Cordovani.           Plaintiff      appearing       with     her    attorney    and

testified. A vocational expert (“VE”) also testified. T. 30-85.

The ALJ issued an unfavorable decision on January 11, 2016. T. 9-

29. Plaintiff appealed the decision to the Appeals Council, which

denied    Plaintiff’s             request       for    review    on    December     30,    2016,

making       the        ALJ’s     decision       the    final        determination    of    the

Commissioner. T. 1-3. This action followed.

THE ALJ’S DECISION

       The     ALJ        applied         the    five-step        sequential       evaluation

promulgated         by     the     Commissioner          for     adjudicating      disability

claims. See 20 C.F.R. §§ 404.1520(a) and 416.920(a). Initially,

the    ALJ     determined           that     Plaintiff         met    the   insured       status

requirements of the Act through December 31, 2016. T. 14.

       At step one of the sequential evaluation, the ALJ found that

Plaintiff had not engaged in substantial gainful activity since

September 1, 2012, the alleged onset date. Id.
                                                  2
     At    step    two,    the    ALJ    determined             that    Plaintiff       had     the

following     “severe”        impairments:              bilateral           knee     problems,

degenerative disc disease, asthma, morbid obesity, anxiety and

depressive disorders, posttraumatic stress disorder (“PTSD”), and

bipolar disorder. Id.

     At step three, the ALJ found that Plaintiff’s impairments

did not singly or in combination meet or medically equal the

severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1. T. 15. The ALJ specifically considered

Listings    1.02    (Major       Dysfunction           of   a     Joint);     3.02      (Chronic

Respiratory Disorders); 12.04 (Depressive, Bipolar and Related

Disorders);        and     12.06        (Anxiety            and     Obsessive-Compulsive

Disorders). The ALJ also evaluated Plaintiff’s severe impairment

of morbid obesity pursuant to the guidelines set forth in Social

Security Ruling (“SSR”) 02-1p 2002 WL 34686281 (S.S.A. 2002). Id.

     Before proceeding to step four, the ALJ found that Plaintiff

retained    the    residual      functional            capacity        (“RFC”)     to    perform

sedentary    work    as    defined       in       20    C.F.R.         §§   404.1567(a)         and

416.967(a), with the following additional limitations: can only

occasionally       climb     ramps,       stairs,           and        balance;      can       only

occasionally bend, and can never kneel, crouch, or crawl; can

never     climb    ladders,       ropes,      or       scaffolds;           cannot      work     at

unprotected heights; should avoid concentrated exposure to fumes,
                                              3
odors,      dusts,     gases,   poor   ventilation,      and    other    respiratory

irritants;      can     understand,       remember,     and    carry     out   simple

instructions and tasks; can occasionally perform complex tasks;

is capable of low stress work defined further as no supervisory

duties, no independent decision-making, with minimal changes in

work routine and processes; is limited to occasional interaction

with   supervisors,        coworkers      and    the   general       public;   and   is

limited to sitting continuously for no more than one hour at a

time with five-minute walking breaks every hour. T. 17.

       At step four, the ALJ concluded that Plaintiff is unable to

perform any past relevant work as a telemarketer or collection

clerk. T. 22. At step five, the ALJ found that, considering

Plaintiff’s age, education, work experience, and RFC, there are

jobs that exist in significant numbers in the national economy

that       Plaintiff    could     perform,      including      the    representative

occupations of stuffer, envelope addresser, and printed circuit

board assembler. T. 23. The ALJ accordingly found that Plaintiff

was not disabled as defined in the Act. T. 24.

SCOPE OF REVIEW

       A     district     court     may    set     aside      the     Commissioner’s

determination that a claimant is not disabled if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error.                42 U.S.C. § 405(g); see also
                                           4
Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003).

The district court must accept the Commissioner’s findings of

fact, provided that such findings are supported by “substantial

evidence”      in     the     record.          See     42    U.S.C.        §        405(g)       (the

Commissioner’s        findings          “as    to     any    fact,        if     supported        by

substantial         evidence,          shall     be     conclusive”).               “Substantial

evidence means ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Shaw v. Chater, 221

F.3d 126, 131 (2d Cir. 2000) (quotation omitted). The reviewing

court nevertheless must scrutinize the whole record and examine

evidence that supports or detracts from both sides. Tejada v.

Apfel, 167 F.3d 770, 774 (2d Cir. 1998) (citation omitted). “The

deferential standard of review for substantial evidence does not

apply   to     the    Commissioner’s            conclusions          of        law.”      Byam    v.

Barnhart, 336 F.3d 172, 179 (2d Cir. 2003) (citing Townley v.

Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

DISCUSSION

      Plaintiff contends that remand is warranted because: (1) the

ALJ   failed    to    properly         evaluate       the    opinions          of    Plaintiff’s

treating sources; and (2) the ALJ failed to properly consider

Plaintiff’s      obesity          in   assessing       her    RFC.        For       the    reasons

discussed      below,       the    Court       finds    Plaintiff’s             arguments        are



                                                5
without merit, and accordingly affirms the Commissioner’s final

determination.

I.    The Relevant Medical Opinions of Record

      The record contains opinions from several of Plaintiff’s

treating    sources,            including    orthopedic        surgeon        Dr.     Stefan

Fornalski, internist Dr. John Bauers, licensed clinical social

worker (“LCSW”) Christina Polino, and board certified psychiatric

mental health nurse practitioner (“PMHNP-BC”) April Kilgour.

      A.    Opinion of Dr. Fornalski

      Dr. Fornalski performed an arthroscopy on Plaintiff’s left

knee on November 14, 2012. T. 797. At a follow-up appointment on

November   28,    2012,         Plaintiff    had    no   complaints      and        reported

improvement      of        her     pre-operative         symptoms.       T.     803.      On

September 26, 2013, Dr. Fornalski completed a work status report.

T. 1146. He noted that Plaintiff had left leg pain and would need

to   be    placed          on    permanent       modified      work      and        activity

restrictions. Specifically, Dr. Fornalski opined that Plaintiff

should sit no more than thirty cumulative minutes per hour and

that she should be allowed to alternate between standing and

walking during her non-seated periods. Id.

      In   his   decision,         the   ALJ     gave    Dr.   Fornalski’s          opinion

“little” weight. The ALJ noted the opinion was not well explained

or   supported.       T.    21.    Moreover,       the   ALJ   noted,     the        opinion
                                             6
appeared to indicate that Plaintiff was able to work and that the

walking and standing limitations assigned by Dr. FOrnalski were

relatively minor. Id.

     B.     Opinions and Treatment Records of Dr. Bauers

     On    September   5,        2014,   Dr.   Bauers    wrote    a   general,

unaddressed letter stating that Plaintiff was under his care for

several medical problems, including but not limited to asthma,

morbid obesity, congestive heart failure, and degeneration and

internal   derangement      of    both   knees.   Dr.   Bauers    opined   that

Plaintiff’s conditions and the effects of her medications limited

her ability to work on a regular basis. T. 1334.

     On    October   26,    2015,    Dr.     Bauers   completed   a   Physical

Capacity Evaluation, a check-the-box form. T. 1756. Dr. Bauers

opined that Plaintiff was able to sit for one hour at a time and

stand or walk for half-an-hour at a time during an eight-hour

workday. He further stated that Plaintiff could sit for a total

of four hours during an eight-hour workday and stand or walk for

a total of two hours. Plaintiff could continuously lift up to ten

pounds, occasionally lift eleven to twenty-five pounds, and never

lift more than twenty-five pounds. Plaintiff could frequently

carry up to ten pounds, occasionally carry up to twenty pounds,

and never carry more than twenty pounds. Dr. Bauers opined that

Plaintiff was unable to use her feet for repetitive movements
                                         7
such as pushing or pulling of leg controls and was unable to

bend, squat, crawl, or climb at any level. Finally, Dr. Bauers

opined that Plaintiff was totally restricted from working at

unprotected        heights     and     being       exposed      to    marked     changes    in

temperature        and    humidity,       dust,      fumes,        and      gases,   and    was

moderately restricted from working around moving machinery. Id.

       The treatment records from Dr. Bauers’ office span from

July    25,   2015,      to    November    9,      2015,     and     cover     six   separate

visits. See T. 1727-72. The majority of the visits focused on

Plaintiff’s        bipolar      treatment          and   demonstrated          unremarkable

physical examinations. Plaintiff repeatedly expressed a desire to

reduce or stop her psychiatric medications. See T. 1734, 1736,

1740, 1769. However, Plaintiff acknowledged no one would be in

agreement with that plan, and Dr. Bauers advised her that he

would not be willing to agree to decrease her medications without

close monitoring, consent, and support of a psychiatrist. Id.

       In all six of the treatment notes, Dr. Bauers included a

diagnosis      of     internal         derangement         of      her      knee.    However,

Dr. Bauers also noted that on examination, Plaintiff denied back

pain, bone pain, and joint pain. T. 1727, 1735, 1740, 1746, 1753,

1767.    On   July       27,   2015,    the     portion      of      the     treatment     note

relating      to    Plaintiff’s         knee       indicated         that    Plaintiff      was

dependent on narcotics and was “not likely to have any successful
                                               8
intervention” in light of her “current weight status.” T. 1730.

On November 9, 2015, at a routine follow-up visit for medication

refills,   Plaintiff        complained    she   had    been    experiencing   knee

issues for the past few weeks. T. 1766. Dr. Bauers noted that

Plaintiff had significantly impaired ambulation and possibly had

aggravated     or    dislodged       a   cartilage     or     meniscus    fragment.

Dr.   Bauers   noted       further   orthopedic      evaluations    were    needed.

T. 1768. He also was unsure if physical therapy would help and

believed that Plaintiff was a poor surgical candidate due to her

obesity.   Id.      Dr.    Bauers    added    that    that    Plaintiff’s    morbid

obesity was due to excess calories and that she had undergone a

failed gastric bypass surgery. T. 1769.

      In his decision, the ALJ gave Dr. Bauers’ opinions “little”

weight, noting that his recent opinions were not consistent with

Plaintiff’s treatment notes and activities. T. 21. He also noted

that Plaintiff only presented to Dr. Bauers for routine check-

ups, which regularly showed unremarkable physical examinations.

Furthermore, the ALJ noted that Plaintiff was physically active,

as she was able to go on trips and complete normal activities of

daily living. Id.

      C.   Opinion of LCSW Polino and PMHNP-BC Kilgour

      On October 20, 2015, LCSW Polino completed a Mental RFC

Questionnaire       that    was   later   co-signed      by    PMHNP-BC    Kilgour.
                                          9
T. 1808-1812. LCSW Polino noted she had been treating Plaintiff

on a weekly to biweekly basis since March 31, 2014.

       For     clinical   findings,     LCSW    Polino     reported   Plaintiff’s

mental    status      examination      was   within   normal     limits    and   her

current GAF score was 55. However, she opined that Plaintiff’s

extreme emotional outbursts prevented her from being able to

interact appropriately in a working environment. T. 1808. LCSW

Polino opined that Plaintiff’s mental symptoms seriously limited

but did not preclude her from understanding and remembering very

short and simple instructions. She further stated that Plaintiff

was    unable    to   meet    competitive      standards    in   regards    to   her

abilities to: remember work-like procedures; carry out very short

and simple instructions; make simple work-related decisions; and

ask simple questions or request assistance. LCSW Polino indicated

that Plaintiff had no useful ability to function in the remaining

abilities and aptitudes needed to do unskilled work. These areas

included the ability to: maintain regular attendance; maintain

attention for two-hour segments; accept instructions and respond

appropriately to criticism from supervisors; deal with normal

work stress; and ask simple questions or request assistance.

T. 1810. LCSW Polino also opined that Plaintiff had no useful

ability to function in the areas of interacting appropriately

with     the    general      public,    maintaining      socially     appropriate
                                         10
behavior, or using public transportation. T. 1811. LCSW Polino

stated that she expected Plaintiff’s symptoms to last at least

twelve months and that Plaintiff’s impairments or treatment would

cause her to be absent from work more than four days per month.

T. 1812. Finally, LCSW         Polino opined that Plaintiff’s chronic

physical health issues, including her obesity and chronic pain,

could be significant barriers to her ability to work. Id.

      In his decision, the ALJ gave LCSW Polino’s opinion “little”

weight. T. 22. The ALJ first noted that under SSR 06-03p, nurses

and   social   workers   are    not    considered   “acceptable    medical

sources” and thus, he considered the opinion under the guidelines

of an “other source” opinion. Furthermore, he noted that the

extreme   limitations    assigned     in   the   opinion   were   not   well

explained or supported. As an example, the ALJ referenced the

opinion’s statement that Plaintiff’s mental status examinations

were within normal limits, but then assigned a number of extreme

limitations. Id.

II.   The ALJ’s Evaluation of the Medical Opinions of Record Was
      Supported by Substantial Evidence

      Plaintiff argues that substantial evidence does not support

the ALJ’s decision to give “little” weight to the opinions of

Dr. Fornalski, Dr. Bauers, and LCSW Polino and PMHNP-BC Kilgour.

In particular, Plaintiff contends the ALJ improperly based his


                                      11
decision     to    assign      “little”         weight   to    the      opinion   of

Dr. Fornalski on a misstatement of the evidence of record, and

that he further erred by impermissibly cherry-picking the record

to support his decision. For the reasons set forth below, the

Court finds Plaintiff’s arguments are without merit.

       Pursuant to the regulations applicable to Plaintiff’s claim,

an ALJ is required to give controlling weight to the opinion of a

treating physician so long as it is “well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is

not inconsistent with the other substantial evidence in [the]

case    record.”       20   C.F.R.    §     404.1527(c)(2).     However,     it   is

permissible for an ALJ to give less than controlling weight to a

treating physician’s opinion he or she finds does not meet this

standard, provided he or she “comprehensively set[s] forth [his

or her] reasons for the weight assigned to a treating physician’s

opinion.” Burgess v. Astrue, 537 F.3d 117, 129 (2d Cir. 2008)

(quoting Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir. 2004));

see 20 C.F.R. § 404.1527(c)(2) (stating the agency “will always

give good reasons in our notice of determination or decision for

the    weight     we    give   to    [the       claimant’s]   treating     source’s

opinion”).

       In   his   decision,     the       ALJ   set   forth   several    legitimate

reasons for not giving controlling weight to the opinions of
                                           12
treating     sources     Dr.    Fornalski,      Dr.    Bauers,     LCSW      Polino    and

PMHNP-BC Kilgour. Specifically, the ALJ noted that the opinion of

Dr. Fornalski was not well explained or supported; the opinions

of Dr. Bauers were not consistent with his treatment notes or

Plaintiff’s activities; and the relatively extreme limitations in

the opinion of LCSW Polino and PMHNP-BC Kilgour were not well

explained or supported. T. 21-22. As explained below, these were

all appropriate considerations for the ALJ to take into account

when determining the weight to afford each opinion.

       A.    Dr. Fornalski’s Opinion Was Not Properly Supported with
             Medical Evidence

       Plaintiff argues the ALJ’s reasoning that Dr. Fornalski’s

opinion was not well explained or supported is a misstatement of

the evidence of record. In particular, Plaintiff points to the

evidence of record showing Dr. Fornalski performed surgery on

Plaintiff’s knee and administered cortisone injections. However,

Dr. Fornalski failed to cite any supporting clinical findings or

otherwise explain the basis of his opinion. It was appropriate

for    the   ALJ    to   take    the   absence        of    any    explanation        into

consideration       when       weighing      the      opinion.         See   20    C.F.R.

§§    404.1527(c)(3),      416.927(c)(3)        (“The      more    a    medical    source

presents     relevant      evidence       to    support      a     medical        opinion,

particularly       medical     signs   and     laboratory        findings,     the    more


                                          13
weight       we    will   give   that   medical     opinion.     The      better     an

explanation a source provides for a medical opinion, the more

weight       we    will   give   that   medical     opinion.”).        Furthermore,

“[c]ourts in this Circuit have consistently held that ‘lack of

supporting detail and/or objective findings provides a . . .

reason for affording [an] opinion less weight.’” Whitehurst v.

Berryhill,         No.    1:16-cv-01005-MAT,       2018    WL   3868721,        at   *3

(W.D.N.Y. Aug. 14, 2018) (quoting Wright v. Colvin, No. 5:12-cv-

0440, 2013 WL 3777187, at *15 (N.D.N.Y. July 17, 2013).

       B.     Dr. Bauers’ Opinions were Inconsistent with Treatment
              Notes and Plaintiff’s Reported Activities

       The    ALJ    also   properly    explained    his    reasons       for   giving

“little” weight to the opinions of Dr. Bauers. The ALJ noted that

Dr. Bauers’ opinions were inconsistent with treatment notes and

Plaintiff’s activities. A treating physician’s opinion is not

entitled to controlling weight where it is not corroborated by

the contemporaneous treatment notes and further contradicted by

other medical evidence. Kennedy v. Astrue, 343 F. App’x 719, 721

(2d Cir. 2009) (unpublished opn.); see also Shaffer v. Colvin,

No.    1:14-CV-00745        (MAT),   2015     WL   9307349,     at   *4    (W.D.N.Y.

Dec.    21,       2015)   (ALJ   properly     rejected     treating       physician’s

opinion where it was inconsistent with his own treatment notes).




                                         14
       Despite including Plaintiff’s diagnosis of knee derangement,

none    of   Dr.     Bauers’    treatment     notes    indicate    any     abnormal

examination        findings     until   November       2015,    when      Plaintiff

complained of knee issues existing for the past few weeks. See

T. 1766-68. At that time, Dr. Bauers noted Plaintiff would need

further      orthopedic       evaluations     but   was     skeptical    that    any

treatment would be successful. Id.

       Furthermore, the Court notes that Dr. Bauers’ October 26,

2015 opinion – which predated Plaintiff’s November 2015 knee

complaints – was a check-the-box form with no explanations or

supporting         clinical     findings      referenced.       See      T.     1756.

Standardized       form   checklists    are    “only      marginally    useful   for

purposes of creating a meaningful and reviewable factual record.”

Halloran v. Barnhart, 362 F.3d 28, 31 n. 2 (2d Cir. 2004); see

also, e.g., Llorens–Feliciano v. Astrue, No. 6:11-cv-924, 2012 WL

6681772, at *3 (N.D.N.Y. Dec. 21, 2012) (“‘Form reports in which

a physician’s obligation is only to check a box or fill in a

blank are weak evidence at best.’”) (quoting Mason v. Shalala,

994 F.2d 1058, 1065 (3d Cir. 1993)). This factor further supports

the ALJ’s determination to assign limited weight to Dr. Bauers’

October 26, 2015 opinion.




                                        15
       C.     LCSW   Polino and   PMHNP-BC Kilgour’s     Opinion                     Was
              Inconsistent and Unsupported by the Record

       The Court also finds the ALJ properly evaluated the opinion

of LCSW Polino and PMHNP-BC Kilgour. As a threshold matter, the

Court    notes     that    the    opinions      of    social   workers       and   nurse

practitioners are not subject to the presumption of deference

accorded      to   treating      physicians      or   other    acceptable      medical

sources. See SSR 06-03p (S.S.A.), 2006 WL 2329939, at *2 (Aug. 9,

2006); Smith V. Commissioner of Social Security, 337 F. Supp.3d

216,    222   (W.D.N.Y.         2018)    (“Because     they    are   not     acceptable

medical sources pursuant to the Regulations, nurse practitioners

cannot be considered treating sources subject to the treating

physician rule.”). Nonetheless, the ALJ considered the opinion

within the context of the record as a whole, as                      required by SSR

06-03p.

       The ALJ noted that the limitations included in the opinion

were relatively extreme in comparison to the clinical findings

and supporting explanations. T. 22. In particular, the ALJ noted

that LCSW Polino stated Plaintiff’s mental status examinations

were within normal limits. See T. 1759. However, LCSW Polino

opined Plaintiff had no useful ability to function in numerous

mental      abilities     and    aptitudes      needed    to   do    unskilled     work,

including      the   ability        to    maintain       attention     for     two-hour


                                           16
segments,     maintain     regular    attendance,        sustain   an       ordinary

routine without special supervision, or deal with normal work

stress. T. 1761. LCSW Polino noted at one point in the opinion

that Plaintiff was “unable to interact with others in a stressful

environment of triggering situations without exhibiting extreme

behavior.” T. 1762. However, LCSW Polino failed to provide any

examples     of   “triggering      situations”      or   what   she     considered

“extreme” behavior.

       Further contradicting LCSW Polino’s extreme limitations, the

ALJ noted, other treatment notes showed Plaintiff had a good

response     to   her    mental   health     medications    and    reported       her

anxiety and bipolar disorder were stable. T. 18. The Court notes

that Dr.     Bauers,     who also    treated     Plaintiff for        her   bipolar

disorder, repeatedly indicated in his treatment notes that with

respect to her bipolar disorder, Plaintiff was “feeling well” and

that   her   condition     was    “mostly    well   controlled.”      See,       e.g.,

T. 1727, 1734, 1746. The Court finds such inconsistencies and

lack of support were appropriate factors for the ALJ to consider

when weighing      the    LCSW    Polino’s   opinion.     See   Conlin      ex    rel.

N.T.C.B. v. Colvin, 111 F. Supp.3d 376, 386 (W.D.N.Y. 2015) (ALJ

did not err in considering inconsistencies in the opinion of a

social worker when that opinion was also inconsistent with other

medical sources in the record).
                                       17
     In sum, the Court finds the ALJ appropriately explained in

detail why he did not fully credit the relevant medical opinions

above. Accordingly, the Court finds remand is not warranted on

this basis.

     D.     The ALJ Permissibly Included One of Plaintiff’s GAF
            Scores in the Decision

     Plaintiff       also   makes    the    cursory    argument       that    the   ALJ

impermissibly        cherry-picked         the    record       when      referencing

Plaintiff’s global assessment of functioning (“GAF”) score of 64

to support his findings. For the reasons set forth below, the

Court finds this argument is without merit.

     In his decision, the ALJ noted that Plaintiff’s treatment

notes    continued    to    show    she    was   having    a   good    response      to

medication. For example, Plaintiff was assigned a GAF score of 64

on May 3, 2013. T. 18 referring to T. 1012. Plaintiff argues that

making    such   a    selective      reference,       without     also       including

Plaintiff’s other GAF scores from the record, which range in the

50s, was impermissible. The Court disagrees.

     The ALJ did not place great reliance on Plaintiff’s GAF

score of 64, but rather used it as evidence that at the time the

score was given, Plaintiff was responding well to her medication.

Such use of a single GAF score to merely support an otherwise

well-supported observation was entirely appropriate. Plaintiff’s


                                           18
suggestion that including additional GAF scores from the record,

the majority of which ranged from 55 to 58 (see, e.g. 422, 905,

1554,     1777),    would    leave    the    RFC    finding      unsupported    is

meritless.

      “[S]tanding alone, a GAF score, which can reflect social

and/or occupational functioning, does not necessarily evidence

whether    an   impairment    seriously      interferes       with   a   claimant’s

ability to work.” Garcia v. Colvin, No. 13-CV-6433P, 2015 WL

1280620, at *8 (W.D.N.Y. Mar. 20, 2015) (internal quotation marks

and     citations    omitted).       Instead,      an   ALJ    is    required    to

incorporate GAF scores in their evaluation of the record as a

whole. See, e.g., Walterich v. Astrue, 578 F. Supp.2d 482, 515

(W.D.N.Y. 2008) (ALJ improperly relied on GAF score alone to

discount treating physician opinion; “[t]he ALJ, however, is not

permitted to rely on any test score alone[;] ... [n]o single

piece of information taken in isolation can establish whether [a

claimant is disabled]”) (internal quotations omitted).

      The ALJ did not place great reliance on Plaintiff’s GAF

score of 64, but rather used it as evidence that at the time the

score was given, Plaintiff was responding well to her medication.

Such use of a single GAF score to merely support an otherwise

well-supported observation was entirely appropriate. See, e.g.,

Walterich, 578 F. Supp.2d at 515. Plaintiff’s suggestion that
                                        19
including additional GAF scores from the record, the majority of

which ranged from 55 to 58 (see, e.g. T. 422, 905, 1554, 1777),

would leave the RFC finding unsupported is meritless.

     Rather    than       use    Plaintiff’s        GAF     scores      as   a   basis     to

discredit     any   opinion       or   establish           that   Plaintiff        was    not

disabled,    the    ALJ    appropriately           used    one    of    Plaintiff’s       GAF

scores as supportive evidence that at that time, Plaintiff was

showing     improvement         with   her        medications.         “Treatment        notes

continue to show [Plaintiff] had good response to medication . .

. [Plaintiff] was also assigned a GAF score 64, which indicates

she only presented with some mild symptoms.” T. 18. The Court

finds no error in such use of a GAF score.

     Moreover, the Court finds that Plaintiff’s GAF scores as a

whole are not in conflict with the ALJ’s RFC finding. According

to the Diagnostic and Statistical Manual of Mental Disorders,

Fourth Edition      (“DSM-IV”),        GAF        scores    between 51       and    60    are

indicative of no more than “moderate symptoms.” The ALJ’s RFC

finding includes several non-exertional limitations accommodating

such moderate limitations, including limiting Plaintiff to: only

occasionally performing complex tasks; no supervisory duties; no

independent decision-making; minimal changes in work routine and

processes;    and    only       occasional        interaction      with      supervisors,

coworkers, and the general public. T. 17. See Jiminez v. Colvin,
                                             20
No. 2018 WL 459301, at *3 (W.D.N.Y. Jan. 18, 2018) (moderate

limitations in social interactions were appropriately accounted

for with a limitation of “occasional interaction with co-workers,

supervisors,      and    the   general      public”)     (internal        citations

omitted). Accordingly, the Court finds no error in the ALJ’s

decision to include only one of Plaintiff’s GAF scores in his

analysis and thus, remand is not warranted on this basis.

III. The ALJ Properly Considered Plaintiff’s Obesity

         Finally,       Plaintiff    argues    the ALJ     failed    to   properly

consider her obesity when assessing her RFC, specifically taking

exception to the ALJ’s omission of Plaintiff’s weight or body

mass index (“BMI”) in the decision. For the reasons set forth

below, the Court finds Plaintiff’s argument is without merit.

     SSR 02-1p provides an ALJ must explain how a claimant’s

obesity affects the RFC assessment. Courts in this district have

required varying degrees of explanation in this area. See, e.g.,

Kelsey v. Commissioner of Social Security, 335 F. Supp.3d 437,

445 (W.D.N.Y. 2018) (ALJ complied with SSR 02-1p by expressly

considering      plaintiff’s    obesity       throughout    the     analysis   and

incorporating limitations associated with difficulties plaintiff

attributed to her weight into the RFC finding); Bus v. Astrue,

No. 08-CV-00481-A(M), 2010 WL 1753287, at *6 (W.D.N.Y. Apr. 29,

2010)   (ALJ’s    decision     was   upheld     where    ALJ   stated,     without
                                       21
elaboration, that obesity was considered in establishing the RFC

finding); Ayers v. Astrue, No. 08–CV–69A, 2009 WL 4824605, at *11

(W.D.N.Y.     Aug.    31,    2009)     (ALJ’s       incorporation        of    physical

limitations    into    the    RFC    assessment         suggested      by     claimant’s

doctors was sufficient, despite ALJ’s failure to specifically

address obesity).

      The ALJ found Plaintiff’s obesity to be a severe impairment

at step two. T. 14. The ALJ then explained the requirements of

SSR 02-1p and stated he “fully considered obesity in the context

of the overall record evidence in making this decision.” T. 15-

16. The ALJ then referenced Plaintiff’s obesity several times

throughout    the    decision,      noting       that   it    was   included     in   her

history of physical health issues (T. 19), and that her treating

sources noted it as a contributing factor to her knee impairment,

though she had made no attempts at weight reduction (T. 20).

Furthermore, the ALJ gave significant weight to the opinion of

Dr. Hongbiao Liu (T. 21), who specifically noted Plaintiff’s

weight and diagnosed her with morbid obesity (T. 1166-68). Taking

the   examination     findings       into    account,        including      Plaintiff’s

obesity,     Dr.     Liu    opined    Plaintiff         had     mild     to    moderate

limitations in prolonged walking, bending, and kneeling. T. 1169.

The ALJ clearly made accommodations for those limitations in the



                                            22
RFC   finding,     limiting     Plaintiff    to    sedentary     work,     only

occasionally bending, and never kneeling. T. 17.

      The Court finds the ALJ’s multiple references to Plaintiff’s

obesity    throughout    the    decision,    and    his   consideration     of

Plaintiff’s treatment records which amply document her obesity

and its impact on her other medical impairments, were sufficient

to demonstrate that he did indeed consider Plaintiff’s obesity

when assessing her RFC. See Tracy v. Astrue, No. 09-CV-953S, 2011

WL 3273146, at *7 (W.D.N.Y. July 29, 2011) (ALJ sufficiently

considered      plaintiff’s    obesity    where    medical   evidence      that

incorporated plaintiff’s obesity was considered and ALJ expressly

stated    she   considered    plaintiff’s   obesity   when     assessing   her

RFC). Accordingly, remand on this basis is not warranted.

CONCLUSION

      For the foregoing reasons, Plaintiff’s motion for judgment

on the pleadings (Docket No. 9) is denied. The Commissioner’s

opposing motion for judgment on the pleadings (Docket No. 10) is

granted. The Clerk of Court is directed to close this case.

      ALL OF THE ABOVE IS SO ORDERED.

                                      S/Michael A. Telesca
                                   _____________________________
                                   HONORABLE MICHAEL A. TELESCA
                                   United States District Judge

Dated:      February 20, 2019
            Rochester, New York
                                     23
